DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-11 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method for magnetic resonance imaging that corrects non-stationary off-resonance image artifacts, the method comprising: 
(a) performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus; and 
(b) processing by the MRI apparatus the imaging acquisitions to produce a final image from a corrected complex-valued image; wherein the processing comprises: 
i. reconstructing a complex-valued image and 
ii. using a convolutional neural network (CNN) to correct for non-stationary off- resonance artifacts in the complex-valued image, wherein an input to the CNN is the complex-valued image and an output of the CNN is the corrected complex-valued image.  
As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, page 6, line 2-page 8, line 20.
The non-abstract limitation is “performing by a magnetic resonance imaging (MRI) apparatus an imaging acquisition using non-Cartesian trajectories within a field of view of the MRI apparatus”.  This is not deemed to integrate nor amount to significantly more than the abstract idea because it is a step of collecting data with an MRI apparatus.  The MRI is recited at a high level of generality.  
A search has been performed, but no art has been found for prior art rejection at this time.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.  Applicant argues in remarks page 5 that step (b) is not entirely mathematical because it recites an MRI apparatus which performs calculations.  Applicant’s argument is correct in that an MRI apparatus is not abstract.  However, the calculations performed by the MRI are.  Applicant next argues an MRI device is not a “generic computing device”.  This argument is not persuasive because the MRI is acting as a computer when it performs mathematical calculations and it is acting as an extra solution data gathering tool recited at a high level of generality when gathering data.  Applicant next argues on page 6 of remarks the MRI is not recited at a high level of generality because the claim recites “non-Cartesian trajectories” performed “within a field of view”.  This argument is not persuasive because all MRI devices operate within their field of view by definition.  Applicant next argues the MRI is a particular device due to the use of the non-Cartesian trajectory.  This argument is not persuasive because a trajectory used by an MRI is either Cartesian or non-Cartesian.  Applicant limits the data gathering minimally to non-Cartesian methods which is seen as a field of use limitation.  Applicant’s invention is not non-Cartesian scanning but instead is addressing off-resonance imaging artifacts caused by non-Cartesian scans.  This makes it clear that non-Cartesian scan is a field of use and is extra solution.  Thus, the rejection under 35 USC 101 remains.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852